Title: To John Adams from Hendrik Calkoen, with a Contemporary Translation, 31 August 1780
From: Calkoen, Hendrik
To: Adams, John


      
       Weledele Heer
       
        31 Aúg. 1780
       
      
      Het spijt mij, dat ik niet langer mijne gedagten over het bewúste onderwerp kan laaten gaan. Uwedele zal zich dús gelieven te vreede te hoúden met een en andere aanmerking, zo als die mij in de gedagten komen, ’t geen wel eens oorzaak zijn zal dat deeze of geene bedenking, die vroeger geplaatst hadt moeten worden, laater komen zal.
      Om het algemeen Crediet voor de Vereenigde Staaten van N.A., hier in Holland, zoveel mogelijk, op te beúren en úit te breiden, zoú voor alle dingen noodig zijn een naúwkeúrig, aúthenticq en waarachtig Bericht van den tegenwoordigen staat haarer zaaken, gepaard, of voorafgegaan van een kort doch zaakelijk verslag van den loop derzelven voor, op en na de Troúbelen, tot heden toe; daar het nood ware, gemúnieerd met de aúthentiqúe Docúmenten en bewijzen. Men zoú het kunnen vervatten in een Brief aan den Edelen Lord Germain, om het belaggelijke of onwaarschijnelijke zijner Vantises, wegens de op handen zijnde Reconciliatie met America, in het parlement gedaan, ten toon te stellen, hetzelve al verder in eenen schertzenden toon inrichtende; op dat het daardoor te meer in ieders handen geraaken zoú. Uit dien tegenwoordigen staat zoú men vervolgens moeten afleiden wat het natúúrlijk gevolg zijn zal van deezen Oorlog—Dan dewijl men van den presúmtive úitslag der zaaken met nog meerderen waarschijnlijkheid oordeelen kan úit vergelijiking van hetgeen in een soortgelijk geval gebeúrd is, zoú een júiste en gepaste vergelijking en paralelle van den staat der zaaken zo als die bij onze Revolútie was met die van Noord America, hier, van een allerbyzonderste úitwerking zijn, en tevens zeer gewichtige aanmerkingen aan de hand geven—Dewijl ik meer onderrigt ben van onzen oorlog voor de vrijheid met den aankleeven van dien, zal ik zo tot infomatie daar van als tot staaving mijner bovengemelde Remarques hier van een korte schets meede-deelen.
      
      Onze Revolútie moet niet als ééne doorgaande Revolútie maar als twee verschillende, ja misschien drie de een úit de ander gebooren, geconsidereerd worden—De erste, onder het geleide der Edelen, het bekende Smeekschrift overleeverende, en zich onderling aan elkanderen Verbindende, aangevangen, mislúkte geheel en al, hoe zeer Oranje, in den Raad van de onderliggende partij, dat is van de Oppositie zijnde, dit verbond onder de hand bewerkt en bevorderd hadt. De oorzaak was, dat de gemeente stoút geworden op dit verbond en zich daardoor gerúgsteúnd achtende, doldriftig voortholde, een Beeldenstorm, plúndering en berooving van Kerken en andere heiligdommen, door het gantsche land aanzegtende, waar door de voorzichtige, staatkúndige en patriottische Oogmerken van de welmeenende partij den bodem ingeslagen wierden. De Roomsche Edelen, met reden bedúgt, dat men toeleg maakte, om hunnen Godsdienst geheel en al te vernietigen, scheúrden zich van’t verbond, dat zij geteekend hadden, hún zoen met het Hoff maakende, ’t geen hún gemakkelijk viel, omdat men daar begreep, gelijk het ook inderdaad was, dat door deeze scheúring het gantsche Bondgenootschap vaneen gereeten zoú zijn—Gelijk ook, alleen door de Italiaansche Staatkúnde van de Landvoogdesse Margaretha en haar Raadslieden, gebeúrde; alles zich tot onderwerping schikkende, zonder dat er eenige Vreemde soldaaten in ’t Land waaren, of daartoe gebezigd behoefden te worden. Zelfs zo verre dat MargarethaSchreef, en met Waarheid na Spanje schrijven kon, dat de opstand gedemt was, en dat alles zich tot onderwerping schikte.
      Hadt de Koning toen afgezien van het zenden van een Leger, Alvaaan het hoofd hebbende, de Nederlanden zoúden nog in slavernij zijn. Ja, indien hij slegts goedgevonden hadt Oranje, Egmond en Hoorne ongmoeid te laaten, zou denkelijk het zelfde gebeúrd zijn, dewijl Oranje als dan hoogst waarschijnelijk zich de zaak niet langer aangetrokken zoú hebben. Maar de Koning, verkeerdelijk begrijpende, dat de gelegenheid nú te schoon stondt, om zich van een onbepaalde opperheerschappij meester te maaken, zondt Alva herwaarts, aan ’t hoofd van een vrij aanzienelijke leegermagt en taste gemelde Hoofden van de Oppositie in persoon, goederen, eer en leeven aan; zich tevens genoegzaam gelijktijdig van het gantsche Land, grensvestingen etc. meester maakende.
      Oranje hier door tot wanhoop gebragd vatte de wapenen op, kwam in ’t Jaar 1568 af met een leger, waar mede hij niets úitrigten kon, zelfs zo, dat het, bij gebrek van betaaling, van zelfs verliep.
      Alva was en bleef dús van alles meester. De Landzaat voelde zich, in weerwil van zijne neiging en moed, genoodzaakt, zich geheel te onderwerpen. Hadt hij toen, slegts met eenige krijgsmans gemaatigheid, de zaaken bestierd, zoú de nú ten tweede
       maale gedempte opstand nimmer weder het hoofd hebben dúrven opsteeken. Maar, door geweld, vúúr en staal, zijne overheersching willende Cementeeren, veroorzaakte de toevallige en gantsch onberaadene aanval en inneeming van den Briel, door eenige waanhoopige Nederlanderen úitgevoerd, dat de twee provintien, Holland en Zeeland, grootendeels, tegen hem opstonden, waardoor Oranje eindelijk in weerwil van de Spaansche legermagt, voet in het Land kreeg, waarúit hij nú reets verscheide jaaren als balling verdreeven geweest was. De afval van de eene stad na de andere, door dit onverwagt evenement veroorzaakt, bedremmelde Alva vrij wat, niet weetende werwaarts zich, tot demping van den opstand, het eerst te wenden. De Groot overmagt echter deedt hem gedúúrende 1573 en 1574 aanmerkelijke voordelen behaalen. Hij Conqúesteerde op nieúw verscheidene afgevallen steden, en alles zoú zich ten derde maale tot onderwerping hebben moeten schikken voor al onder zijn opvolger Reqúésens die, met veel meer gemaatigdheid te werk gaande, verbaazende vorderingen maakte, en die het Hof gewis zoú hebben doen zegpraalen indien hij niet, zeer onverwagt, zonder orde op de regeering gesteld of een súccesseúr ad interim benoemd te hebben, was komen te overlijden. De Raad van Staaten moest toen natúúrlijker wijze bij voorraad de Regeering in handen neemen. De Nederlanders, daar in zittende en zo afkeerig als ooit van een vreemd júk, gebrúikten deeze gelegenheid zeer behendig; naamen de Spaansch gezinde Raaden gevangen, terwijl het onbetaald laaten der Spaansche troepen, deeze aan ’t múiten deet slaan, die in plúndering en Roof van vriend en vijand eindigende, alle de provintien, die met Spanje tegen Holland en Zeeland in daadelijken Oorlog waren, vereenigde, om het gemeene Vaderland van vreemd geweld en overlaste te bevrijden—Men riep Oranje na Brabant en bragt binnen zeer korten tijd de beroemde Pacificatie van Gend tot stand, waardoor niet alleen de vreede met Holland en Zeeland gemaakt was, maar waarbij men zich tevens verbond, om, blijvende onder de Koninglijke gehoorzaamheid, als van oúds, alle vreemde magt úit het land met vereende krachten te zúllen verjaagen. Holland en Zeeland inmiddels tot ademtogt geraakt en Spanje meer en meer vijanden op zijnen hals habbende, kreegen de zaaken wel een gúnstiger plooi, maar alles was en bleef zeer wankelbaar. Verschil van Godsdienst, de ambitie van eenige Nederlandsche grooten, met nijdige oogen ziende, dat Oranje in achting en liefde bij het volk toenam, de ook driftige ijver der geestelijken; deeze en veele andere toevalligheden maakten den Staat der zaaken zeer lange ongewis; kleine evenementen voor en tegen waren van gewigtige gevolgen verzeld. Oranje, úit een en ander bespeúrende, dat het onmogelijk was, alle de provintien eenzelven lijn op den dúúr te doen trekken, was daarom reeds bij voorraad op het slúiten eener nadere Unie te Utrecht bedagt geweest, om ten minsten een gedeelte der Nederlanden voor onderwerping te beveiligen; indien eens het kwaad dat die Schrandere man voorzag, daadelijk gebeúren mogt.
      Hier zoú men met de vergelijking kúnnen eindigen, met deeze úitzondering, alleen, dat de moord van Willem den 1e. zo onverwagt gebeúrende, in ’t midden van achterúitgaande krigsbedrijven van de zijde det Nederlanderen, hún wel van hún grootsten steún beroofden, maar dat nog deeze gebeúrtenis nog de jonkheid van Maúrits, nog de verwarringen, die Leicester Stookte, aan een Krijgsman van naam als Parma eenige gelegenheid verschaft hebben, de Nederlanders weder tot onderwerping te dwingen, gelijk úit den loop der zaaken gebleeken is. Ondertússchen is het lot des oorlogs voornamentlijk ter Zee beslist, als wordende van tijd tot tijd stoúte en gelúkkige togten op Zee gedaan; waar in Nederland alleen boven America eenig voordeel schijnt gehad te hebben; de Spaansche Zee magt in vergelijking tot onse toenmaaligen minder overwigt hebbende, als die van Engeland thans over die van America heeft.
      Uit deeze korte schets van den staat der zaaken, die in alle bijzonderheiden gelijkende is, nú kan omweder ter zaake te komen meer dan eene aanmerking, tot het bewúste oogmerk dienende, getrokken worden. Er blijkt úit het zeer aanmerkelijk ondersheid tússchen ons en America, waarin van de zijde van America over het geheel, groot voordeel bespeúrd wordt. Want 1e. America moet nog geconqúesteerd en dan bewaard worden. Stel Engeland wierdt het meester, dan zal Engeland eerst recht beginnen en kúnnen beginnen, daar Spanje begonnen is. En de moeijte van bewaaring zal dan, alle andere Consideratien eens daar gelaaten, zoveel grooter zijn, als het Land zelve grooter úitgebreid heeft, dan ons kleine Land. Heeft nú Spanje, hoe zeer door het staande leger, in het land zelve in bezetting leggende, als andersins, volstrekt meester van het land; Meester van Grensvesten, Oorlogstúig; finantie weezen, en wie weet wat al meer? Heeft Spanje, dat in evenredigheid tot Nederland ten minsten magtiger dan Engeland met relatie tot America is, die zelfde Nederlanden, onderling door allerlei Godsdienstige en andere politiqúe partijschappen, Cabalen elendig verdeeld, niet kúnnen behoúden of bewaaren, heeft de haat die de natie tegens Spanje en den Spaanschen naam droeg, de Spanjaards verjaagd behoeft men dan wel profeet te zijn, om te voorspellen dat, zo het al eens mogelijk ware, dat America geheel geconqúesteerd wierdt, en daadelijk búkken moest, het bewaaren en behoúden van het zelve, voor Engeland, met het overschot haarer door de Conqúesteering úitgepútte krachten, onúitvoerlijk zijn zal.
      Dit Argúment, deeze vergelijking en paralelle in al zijn bijzonderheeden door eene kúndige hand úitgewerkt, zoú voor kúndigen en onkúndigen een krachtig argúment zijn. Om het aan te dringen, zoú men zich van de volgende zaaken, geheel of gedeeltelijk kúnnen en moeten bedienen.
      1. Met Spreekende daaden bewijzen, dat er eene onverzoenelijke haat en afkeer in America heerst.
      2. Dat deeze algemeen is, of ten minsten, zo algemeen, dat de Koningsgezinden partij zo gering in getal en magt is, dat die als niets te tellen is.
      3. Dat America, in weerwil van den Oorlog, in wezentlijke sterkte en macht toeneemt.
      4. Dat America ten minsten dan nog in en van zich zelfs, door middel van wederzijdsche Koop of trokkeering van de prodúcten der Respective Provintien, ten minsten gedúúrende een gerúimen tijd, bestaan zoú kúnnen en den Oorlog 6–8–10 Jaar sleepende hoúden, al wierdt zij zelfs van alle Commercie met Eúropa beroofd, en van haare Bondgenooten, om dat die afgeoorlogd waren, door het maaken eener particúliere vreede verlaaten.
      5. Dat er geen vrijwillige afval, of afscheiding van een of meer provintien te dúgten is, en zo dit al van een of meer gebeúrde, de ovrige altoos zich zelve alleen zoúden kúnnen beschermen.
      6. Dat niemand in America van zoveel invloed, magt, of Credit is, dat zijn dood, of Corrúptie door Engelsch geld eenige noemenswaardige gevolgen hebben kan.
      7. Dat de gemeente in America not gezind is, nog genoegzaame gronden vinden zoú, om door geweld en daadelijkheden de welmeenende en kúndige Politiken in de war te helpen, gelijk bij ons de beeldenstorm, die alle maatregelen van Oranje en anderen geheel den bodem insloeg.
      8. Wat Engeland eigentlijk zoú moeten doen, om America tot onderwerping te brengen en daar in te hoúden. Wat daartoe vereischt zoúde worden?
      Hoe veel tijd, geld, volk en schepen daar toe noodig zoúden zign? (NB. Men begrijpt wel dat dit alleen zoú moeten geschieden met achterhoúding van wezentlijke geheimen van staat; welke aanmerking hier eens voor al gezegd zij).
      Hier úit zoú men de onúitvoerelijkheid van de Engelsche oogmerken moeten afleiden.
      9. Hoe sterk het Engelsche Leger te Lande is, dat actúeel tegen America de waapenen draagd? Hoe sterk het bij den aanvang was? Of hetzelve in een toeneemende of altoos afneemende sitúatie is?
      10. Hoe groot de effective macht van America daar tegen, zo wel met relatie van getal als geoffendheid van ’t leger zo wel bij den aanvang als zedert tot nú toe? Is men van genoegzaame Krijgsvoorraad voorzien, kan men die geheel of gedeeltelijk in America zelfs vinden of moet men die van elders haalen?
      11. Hoe groot is de Schúld van America daadelijk?
      Wat heeft zij Jaarlijks noodig om defensief te Ageeren worden deeze kosten bij de Landzaaten zelve genooten en verdiend, dan wel door andere Natien? zo het laatste geval wat verliest America daar door van haare krachten? worden deeze niet wederom op de een of andere wijze door tegen overstaande voordeelen gecompenseerd? zo ja door welke?
      Wat zoú er noodig zijn, om offensief te werk te gaan, en de oorlog daar door te bekorten.
      12. Hoedanig is de staat van het finantie weezen?
      Hoeveel súrpasseren de úitgaave of depences de inkomsten? Neemen de Impositien jaarlijks toe of af? met andere woorden brengen de Taxen en Impositien van tijd tot tijd meer op, of wel minder? over het geheel of in sommige bijzonderheeden en welke rendenen zijn daar van te geeven?
      13. Van welke Resoúrces zoú America nog in ’t vervolg gebrúik kúnnen maaken?
      14. Hoe groot is het qúantúm, van het gemaakte en in Circúlatie gebragte papiere geld? Welk Credit heeft men daar voor in den dagelijkschen handel binnen Lands? Welke vúes heeft men, om het zelve in Credit te hoúden, die zelfs vermeerdering, zo veel mogelijk, voor te kommen, en hoedanig zal men het realiseeren?
      15. Brengt zelfs het Engelsche Leger ’t geen in America is en zijne soldijen zo niet geheel ten minsten grootendeels aldaar verteeren moet, geen vermeerdering, zelfs in weerwil van Engeland, in het númeraire en effective geld van America voort? Zo ja, op hoe veel begroot men dit voordeel bij Calcúlatie jaarlijks? Worden niet de meeste wederzijdsche krijgsgevangenen in America gevonden? wie zorgt voor het onderhoúd derzelven? De Mogenheid, die zij gediend hebben of wel die geen, die hen krijgsgevangenen gemaakt heeft? Zo de Mogenheid, dien zij gediend hebben, is de Vraag geschied dit van wegen America door aan dezelve geld of wel Levensmiddelen en noodwendigheeden toe te zenden? Hoe geschied dit met betrekking van het leger van Boúrgonge? Zo dit, het geen het noodig heeft, met geld koopt en betaaldt, moet er door dit middel vrij wat Goúdt en Zilver in handen van de Americaanen komen en also het gebrek aan geld merkelijk vervúllen—Wat is hier van?
      16. Wie verliest het meest aan Deserteúrs Engeland of America? Dienen de Engelsche Deserteúrs vrijwillig en wel in het Americaansche Leger? Kan men er eenige staat op maaken? Op wat wijze kúnnen zij, die geen dienst in ’t Leger neemen, aan de kost komen? Hoe groot is het getal van deezen? Lijden zij kommer en gebrek of kúnnen zij behoorlijk bestaan.
      17. Heeft men eenige berigten, waar op genoegzaam staat te maaken is, wegens de bevolking?
      Gaat die voor of achterúit, of is die genoegzaam in dezelfde staat als bij het begin van den Oorlog?
      18. Heerscht er op plaatsen, daar de oorlog niet daadelijk gevoerd wordt genoegzaame rúst, te vreedenheid en welvaart? Kan men er genoegzaam bestaan, zonder dat de Lasten te sterk drúkken?
      Heerscht er zelfs overvloed, dat is meer dan het noodzaakelijke, en is het volk dús welgemoed en gehartigd, om den Oorlog, is ’t nood, door te zetten en deszelfs Calamiteiten te verdúúren. Of is er armoede, en moedeloosheid?
      19. Haakt men in America niet sterk na Vreede en zoú dit geen aanleiding kúnnen geeven, dat men somstijds aan schijnschoone voorslagen, al te greetig het oor zoú willen of moeten leenen?
      20. Zijn er ten deezen opzichte in het Cabinet geene verschillende Opinien en daarúit ontstaande partijschappen?
      21. Zijn er in America geen Malcontenten over het púplicq bestúúr, die hoe Americaans gezint anderzins ook, de natie of het Congres tot beslúiten zoú kúnnen noodzaaken tegen haar Inzichten en belangen?
      22. De Generaal Monk heeft in Engeland de Koninglijke Regeering hersteld—Zoú een of ander Americaanses Generaal, úit misnoegen of door Corrúptie hiertoe overgehaald, dit zelfde ook kúnnen úitvoeren? Zoú het leger hem in zúlk een geval volgen.
      23. Zoú een of meer politikenen door Cabaleeren en intrigeeren hetzelfde, met eenige hoop van súcces, kúnnen doen? En zoú in zúlk een geval, het Leger hem volgen?
      24. Dewijl de opgekomene Revolútie een aanmerkelijke verander­ing van zaaken gemaakt moet hebben, en wel zo dat zeer veele lieden, zelfs zonder daadelijk den vijand op den hals te hebben, hún kostwinning of bestaan verlooren hebben; zijn de bezigheden, die in de plaats gekomen zijn, toereikende geweest, om de ophoúding van het bestaan van deezen en geenen te kúnnen vervúllen, en zijn de zaaken ten dien opzichte nú reets op eenen zo bestendigen nieúwen voet gebragd, dat úit dien hoofde alleen geene Armoede of gebrek van belang meer geleden wordt?
      25. Lijden die geenen, die, bij den oorlog, hún bezittingen en fortúin verlooren hebben, dat verlies, over het geheel, gedúldig en patriottisch, zo dat ook van deezen niets van eenig belang te vreezen is?
      26. Hoe is het gegaan met den Landboúw, voor de troúbelen, bij derzelver aanvang, en tegenwoordig? Welke verandering vermeerdering of vermindering heeft die ondergaan op plaatsen daar de oorlog niet daadelijk gevoerd is, of wordt?
      27. Hoedanig was de staat der Manúfactúúren Handwerken en Koophandel in ’t gemeen bij het opvatten der Wapenen en welke verandering vermeerdering of vermindering is daar in gekoomen?
      28. Heeft America, bij het wederzijds neemen van schepen gewonnen of verlooren? Hoe veel is het voor of nadeel van dien bij Calcúlatie?
      29. Welke zijn de wezentlijke nadeelen door het verlies van Charlestown geleden, of nog te lijden, en welken invloed heeft dit over het geheel op de gemoederen gehadt?
      Zie daar Weled. Heer en vriend! eenigszins omstandig mijne gedagten over dit onderwerp voorgesteld.
      Ik begrijp zeer klaar, dat men alle de gedaane vraagen niet kan en zelfs niet públicq beantwoorden moet ook is de een meer gewigtig als de andere. Het positief bewijs van deeze en geene zaaken zal bovendien in zeer veele gevallen moeielijk, ja dikwils onmogelijk zijn, maar men kan zich dan nog al met negative bewijzen behelpen en redden—Bij voorbeeld—Art. 14 wegens het papiere geld; dit en derzelfs mis Credit is misschien indien ik, zonder locaale kennis te hebben, oordeelen mag, het voornaame zwak van America. Zo men hier van geene voldoende oplossing geeven kon, zoú men het onderzoek negative moeten toúrneeren in een onderzoek van het Engelsche Finantie weezen en stellen het zwak daar van voor, waartoe men vooral gebrúik zoú moeten maaken van de aanmerkingen van Húme, wegens de públicqúe schúld, dat tevens aan het Credit van Engeland een gewisse neep geeven zoú, dewijl Húme daarover zúlke verschrikkelijke en vrees verwekkende profetien gedaan heeft, dat men er eene aanmerkelijke ontroering van gevoeld, alleen op de bloote Lectúre van zijne aanmerkingen, al heeft men geen, of geen groot deel in de Engelsche Fondsen.
      Heb de goedheid indachtig te zijn, en te effectúeren dat ik de Origineele acte van Independtie leezen kan, want ik worde hoe langer hoe meer, overtúigd, dat de Engelsche Nieúwspapieren ook daarmede een toúr gespeeld en ik een gesúborneerd stúk geleezen heb. Ik verlange daarom een echt stuk van zoveel gewigt met aandagt te leezen en te herleezen.
      Inmiddels noeme mij met ware achting Wel Edele Heer! U. E. M. Dienaar
      
       H. Calkoen
      
     